DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
Claim 4 recites “further comprising a second protector that include a flat plate-shaped second main body” which is not grammatically appropriate. Suggested correction is “…that includes a flat plate-shaped…” Appropriate correction is required.
Claim 11 recites “the metallic accommodating frame” without prior recitation of this component. For the sake of examination, this is taken to read as “a metallic accommodating frame”. Appropriate correction is required.
Claim 11 recites “the housing” without prior recitation of this component. For the sake of examination, this is taken to read as “a housing”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misra et al., (US Patent 5695891 A) hereinafter Misra. 
Regarding Claim 1, Misra discloses a metallic accommodating frame (Misra col. 10 lines 62-67) for a lead storage battery (Misra abstract) that accommodates the lead storage battery, including:
An electrode group in which a positive electrode plate and a negative electrode plate are stacked with a separator interposed therebetween (col. 3 lines 8-15),
A battery case, “40” comprising jar “42” and cover “44” (col. 9, lines 20-25), for accommodating the electrode group (col. 3 lines 8-11),
In which the positive electrode plate “46” (col. 12 line 41) and the negative electrode plate “48” (col. 12 line 41-42) are formed by filling an electrode material (active material paste, col. 12 lines 41-51) into a grid body “88” (col. 12 lines 60-67, Fig. 14), 
The grid body “88” include a protrusion, support lug “96” (col. 12 lines 60-67) that projects outwardly from a frame forming an outline of the grid (see dashed arrow pointing to frame) in plan view (see Annotated Misra Fig. 14 for positive plate, and analogous portions of Fig. 13 for negative plate), 

    PNG
    media_image1.png
    412
    649
    media_image1.png
    Greyscale

Misra Annotated Fig. 14
Misra further discloses the metallic accommodating frame comprising: a housing frame comprising side members “18”, bottom plate “22”, and top plate “24” (col. 7 lines 31-39) having an opening that opens horizontally (Fig. 1) and accommodating the lead storage battery “12” therein (col. 7, lines 22-30, Fig. 1), wherein the housing is preferably metal in view of thermal conductivity (col. 10 lines 62-67). Misra further discloses disposing bottom support “72” (col. 12 lines 59-67) made of insulating plastic (col. 14 lines 4-11), reading on a first protector, that is disposed between a first surface facing the protrusion “96” among surfaces forming the battery case (jar “42”, inner surface of wall “45” faces protrusion “96”, col. 12 lines 20-30, Fig. 3) and the external housing supporting the battery cell “12”, (col. 7 lines 31-39, see also Fig. 1) such as top plate “24” since the first protector “72” is disposed between these components. It is noted that the term “facing” denotes the surface pointing towards the protrusion; the inner surface of the case. It is also noted that the claim limitation “disposed between” does not require the components to be touching or otherwise in contact with each other. 
Regarding Claim 2, Misra discloses all of the claim limitations as set forth above. Misra further discloses wherein a supporter boot “66” that supports the protrusion “96” (col. 13 lines 5-14) is formed on an inner surface of the first surface of the battery case “40” (Fig. 1).
Regarding Claim 7, Misra discloses all of the claim limitations as set forth above. Misra further discloses wherein the lead storage battery has a nominal voltage of 2V (col. 1 lines 14-19) reading on 2V or more.
Regarding Claim 8, Misra discloses all of the claim limitations as set forth above. Misra further discloses a battery pack (Fig. 1, col. 4 lines 65-67) comprising the metallic accommodating frame for a lead storage battery as set forth above, and a plurality of the lead storage battery cells “12” are accommodated in a state of being arrayed in stacked horizontal rows (col. 7 lines 25-30) in a direction perpendicular to an opening direction of the housing and the vertical direction in a modular format such that the individual cells “12” can be easily replaced as necessary (col. 7 line 56 – col. 8 line 4).
Regarding Claim 9, Misra discloses all of the claim limitations as set forth above. Misra further discloses wherein jar portion “42” of the battery case “40” includes raised ribs “204” on the outer surfaces of the surfaces forming the battery case (col. 10 lines 52-61, Fig. 5).
Regarding Claim 10, Misra discloses all of the claim limitations as set forth above. Misra further discloses wherein the lead storage batteries “12” each are arranged such that a second surface (facing surface in Fig. 1) on which terminals “34”, “36” (Misra col. 6 lines 45-53) are provided, among surfaces forming the battery case (Fig. 1, col. 4 lines 65-67), is exposed from the opening such that the individual cells “12” can be easily replaced as necessary (col. 7 line 56 – col. 8 line 4).
Regarding Claim 11, Misra discloses a method for preventing electrode shorting (col. 1 lines 46-50) and contact with the electrically conductive frame, thus reading on preventing ground fault, when a lead storage battery (Misra abstract) that includes:
An electrode group in which a positive electrode plate and a negative electrode plate are stacked with a separator interposed therebetween (col. 3 lines 8-15),
A battery case, “40” comprising jar “42” and cover “44” (col. 9, lines 20-25), for accommodating the electrode group (col. 3 lines 8-11),
In which the positive electrode plate “46” (col. 12 line 41) and the negative electrode plate “48” (col. 12 line 41-42) are formed by filling an electrode material (active material paste, col. 12 lines 41-51) into a grid body “88” (col. 12 lines 60-67, Fig. 14), 
The grid body “88” include a protrusion, support lug “96” (col. 12 lines 60-67) that projects outwardly from a frame forming an outline of the grid (see dashed arrow pointing to frame) in plan view (see Annotated Misra Fig. 14, provided above, for positive plate, and analogous portions of Fig. 13 for negative plate). 
Misra further discloses wherein the battery is accommodated in a metallic accommodating frame comprising side members “18”, bottom plate “22”, and top plate “24” (col. 7 lines 31-39) and accommodating the lead storage battery “12” therein (col. 7, lines 22-30, Fig. 1), wherein the housing is preferably metal in view of thermal conductivity (col. 10 lines 62-67).
Misra further discloses disposing bottom support “72” (col. 12 lines 59-67) made of insulating plastic (col. 14 lines 4-11) between the protrusion “96” and a housing (col. 7 lines 31-39, see also Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al., (US Patent 5695891 A, cited on IDS dated 08/25/2021), as applied to claim 1 as set forth above, in view of Jones (US 20040185339 A1, cited on IDS dated 09/29/2020).
Regarding Claim 3, Misra discloses all of the claim limitations as set forth above. Misra teaches including an insulating protective layer, however does not disclose wherein the first protector includes a flat plate-shaped main body and a first standing portion that stands from an edge of the first main body. 
However, in a similar field of endeavor as it pertains to a lead acid battery frame (Jones abstract) Jones teaches a battery cell having an insulating protector “83” [0057] surrounding battery cell container “14” [0036], inside a metal frame “56” [0057]. Jones teaches wherein the first protector “83” includes a flat plate-shaped first main body (“83” along lid portion “60” [0044], see annotated Jones Fig. 2) and a first standing portion (“83” along vertical standing sides, Annotated Fig. 2) that stands from an edge of the first main body. Jones teaches that this insulation prevents heat damage and also is desired to prevent short circuiting across the entirety of the metal casing “56” [0047].
It would have been obvious to modify the insulating protector of Misra, such that the protector surrounds the battery cell between the surfaces of the battery cell case that faces the protrusion, such that it includes a flat plate-shaped main body and a first standing portion, as taught by Jones, in order to prevent heat damage and short circuiting all the way around the battery with the metal casing while still allowing for a strong and thermally conductive case. 


    PNG
    media_image2.png
    629
    955
    media_image2.png
    Greyscale

Jones Annotated Fig. 2
Regarding Claim 4, Misra discloses all of the claim limitations as set forth above. Misra teaches including an insulating protective layer, however does not disclose wherein the first protector includes a flat plate-shaped main body and a first standing portion that stands from an edge of the first main body. 
However, in a similar field of endeavor as it pertains to a lead acid battery frame (Jones abstract) Jones teaches a battery cell having an insulating protector “83” [0057] surrounding battery cell container “14” [0036], inside a metal frame “56” [0057]. Jones teaches the first insulating protector “83”, and further teaches a second protector, bottom portion of “83”, includes a flat plate-shaped second main body (“83” along base portion of case “57”, see Jones Annotated Fig. 2) and a second standing portion (“83” along vertical standing side “59”, [0044], see Jones Annotated Fig. 2) that stands from an edge of the second main body (“83” along base portion of case “57”), wherein the second protector (portion of “83” along base “57”) is disposed between a bottom surface among surfaces forming the housing, where the bottom surface supporting the lead storage battery from below when the lead storage battery is accommodated in the housing, and the lead storage battery accommodated in the housing, when arranged in the battery rack of Misra as set forth above, the second protector will be disposed between a bottom surface supporting the battery from below since it sits on the bottom plate “22”, (col. 7 lines 31-39), and the battery, since it is located within the individual cell housing. Jones teaches that this insulation prevents heat damage and also is desired to prevent short circuiting across the entirety of the metal casing “56” [0047].
It would have been obvious to modify the insulating protector of Misra, such that the protector includes a second protector that includes a flat plate-shaped second main body and a second standing portion, wherein the second protector is disposed between a bottom surface of the housing and the battery such that the protecting member surrounds the whole battery, in order to prevent heat damage and short circuiting all the way around the battery with the metal casing while still allowing for a strong and thermally conductive case. 
Regarding Claim 5, Misra discloses all of the claim limitations as set forth above. Jones teaches the first and second insulating protectors. Jones further teaches wherein the first protector “83” and the second protector “83” are integrally formed between layers of the container [0057].
Regarding Claims 12 and 13, Misra discloses all of the claim limitations as set forth above. Misra further discloses a battery pack (Fig. 1, col. 4 lines 65-67) comprising the metallic accommodating frame for a lead storage battery as set forth above, and a plurality of the lead storage battery cells “12” are accommodated in a state of being arrayed in stacked horizontal rows (col. 7 lines 25-30) in a direction perpendicular to an opening direction of the housing and the vertical direction in a modular format such that the individual cells “12” can be easily replaced as necessary (col. 7 line 56 – col. 8 line 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Misra (US Patent 5695891 A), in view of Jones (US 20040185339 A1) as applied to claim 4 above, and further in view of Inagaki et al., (US 20020061436 A1) hereinafter Inagaki.
Regarding Claim 6, Misra discloses all of the claim limitations as set forth above. Misra does not disclose a liquid absorbing paper. Jones teaches wherein the battery case is liquid tight to hold the full volume of the electrolyte of the lead battery [0036], but does not teach a liquid absorbing paper.
In a similar field of endeavor as it pertains to battery cases [0003] Inagaki teaches a battery case having an insulating case [0012] and including an electrolyte absorbing sheet [0057], such as made of paper [0124] located underneath the battery cells to catch leaking electrolyte that drips down via gravity ([0122] Fig. 6) to prevent electrolyte from leaking, thus preventing corrosion to other electronic components and possible ignition of leaked electrolyte [0119]. 
It would have been obvious to one of ordinary skill in the art to include a liquid absorbing paper in the bottom of the battery case as taught by Inagaki, such that it is disposed in the second main body of Modified Misra, in order to absorb leaking electrolyte and improve safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721